
	
		II
		112th CONGRESS
		1st Session
		S. 1780
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2011
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Communications Act of 1934 to consolidate
		  the reporting obligations of the Federal Communications Commission in order to
		  improve congressional oversight and reduce reporting burdens.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Communications Commission
			 Consolidated Reporting Act of 2011.
		2.Communications
			 marketplace reportTitle I of
			 the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at
			 the end the following:
			
				13.Communications
				marketplace report
					(a)In
				generalIn the last quarter
				of every even-numbered year, the Commission shall publish on its Web site and
				submit to the Committee on Energy and Commerce of the House of Representatives
				and the Committee on Commerce, Science, and Transportation of the Senate a
				report on the state of the communications marketplace.
					(b)ContentsEach
				report required by subsection (a) shall—
						(1)assess the state of competition in the
				communications marketplace, including competition to deliver voice, video, and
				data services among providers of telecommunications, providers of commercial
				mobile service (as defined in section 332), multichannel video programming
				distributors (as defined in section 602), broadcast stations, providers of
				satellite communications, Internet service providers, and other providers of
				communications services;
						(2)assess the state of deployment of
				communications capabilities, including advanced telecommunications capability
				(as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C.
				1302)), regardless of the technology used for such deployment, including
				whether advanced telecommunications capability is being deployed to all
				Americans in a reasonable and timely fashion;
						(3)assess whether laws, regulations, or
				regulatory practices (whether those of the Federal Government, States,
				political subdivisions of States, Indian tribes or tribal organizations (as
				such terms are defined in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b)), or foreign governments) pose a
				barrier to competitive entry into the communications marketplace or to the
				competitive expansion of existing providers of communications services;
						(4)describe the agenda of the Commission for
				the next 2-year period for addressing the challenges and opportunities in the
				communications marketplace that were identified through the assessments under
				paragraphs (1) through (3); and
						(5)describe the actions that the Commission
				has taken in pursuit of the agenda described pursuant to paragraph (4) in the
				previous report submitted under this section.
						(c)Special
				requirements
						(1)Assessing
				competitionIn assessing the
				state of competition under subsection (b)(1), the Commission shall consider the
				effect of intermodal competition, facilities-based competition, and competition
				from new and emergent communications services, including the provision of
				content and communications using the Internet.
						(2)Assessing
				deploymentIn assessing the
				state of deployment under subsection (b)(2), the Commission shall compile a
				list of geographical areas that are not served by any provider of advanced
				telecommunications capability.
						(3)International
				comparisons and demographic informationThe Commission may use readily available
				data to draw appropriate comparisons between the United States communications
				marketplace and the international communications marketplace and to correlate
				its assessments with demographic
				information.
						.
		3.Consolidation of
			 redundant reports; conforming amendments
			(a)ORBIT Act
			 ReportSection 646 of the
			 Communications Satellite Act of 1962 (47 U.S.C. 765e; 114 Stat. 57) is
			 repealed.
			(b)Satellite
			 Competition ReportSection 4
			 of Public Law 109–34 (47 U.S.C. 703) is repealed.
			(c)International
			 Broadband Data ReportSection 103 of the Broadband Data
			 Improvement Act (47 U.S.C. 1303) is amended—
				(1)by striking
			 subsection (b); and
				(2)by redesignating
			 subsections (c) through (e) as subsections (b) through (d),
			 respectively.
				(d)Status of
			 Competition in the Market for the Delivery of Video Programming
			 ReportSection 628 of the
			 Communications Act of 1934 (47 U.S.C. 548) is amended—
				(1)by striking
			 subsection (g); and
				(2)by redesignating
			 subsection (j) as subsection (g).
				(e)Report on Cable
			 Industry Prices
				(1)In
			 generalSection 623 of the Communications Act of 1934 (47 U.S.C.
			 543) is amended—
					(A)by striking
			 subsection (k); and
					(B)by redesignating
			 subsections (l) through (n) as subsections (k) through (m),
			 respectively.
					(2)Conforming
			 amendmentSection 613(a)(3) of the Communications Act of 1934 (47
			 U.S.C. 533(a)(3)) is amended by striking 623(l) and inserting
			 623(k).
				(f)Triennial Report
			 Identifying and Eliminating Market Entry Barriers for Entrepreneurs and Other
			 Small BusinessesSection 257
			 of the Communications Act of 1934 (47 U.S.C. 257) is amended by striking
			 subsection (c).
			(g)Section 706
			 ReportSection 706 of the
			 Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—
				(1)in subsection
			 (b)—
					(A)in the last
			 sentence, by striking If the Commission's determination is negative,
			 it and inserting If the Commission determines in its report
			 under section 13 of the Communications Act of 1934 that advanced
			 telecommunications capability is not being deployed to all Americans in a
			 reasonable and timely fashion, the Commission; and
					(B)by striking the
			 first and second sentences;
					(2)by striking
			 subsection (c);
				(3)in subsection (d),
			 by striking this subsection and inserting this
			 section; and
				(4)by redesignating
			 subsection (d) as subsection (c).
				(h)State of
			 Competitive Market Conditions with respect to Commercial Mobile Radio
			 ServicesSection 332(c)(1)(C)
			 of the Communications Act of 1934 (47 U.S.C. 332(c)(1)(C)) is amended by
			 striking the first and second sentences.
			(i)Previously
			 eliminated annual report
				(1)In
			 generalSection 4 of the
			 Communications Act of 1934 (47 U.S.C. 154) is amended—
					(A)by striking
			 subsection (k); and
					(B)by redesignating
			 subsections (l) through (o) as subsections (k) through (n),
			 respectively.
					(2)Conforming
			 amendmentsThe Communications
			 Act of 1934 is amended—
					(A)in section 9(i),
			 by striking In the Commission’s annual report, the Commission shall
			 prepare an analysis of its progress in developing such systems and and
			 inserting The Commission; and
					(B)in section
			 309(j)(8)(B), by striking the last sentence.
					(j)Additional
			 outdated reportsThe
			 Communications Act of 1934 is amended—
				(1)in section
			 4—
					(A)in subsection
			 (b)(2)(B)—
						(i)in
			 clause (i), by striking (i) The Commission and inserting
			 The Commission; and
						(ii)by
			 striking clause (ii); and
						(B)in subsection (g),
			 by striking paragraph (2);
					(2)in section
			 215—
					(A)by striking
			 subsection (b); and
					(B)by redesignating
			 subsection (c) as subsection (b);
					(3)in section 227(e),
			 by striking paragraph (4);
				(4)in section
			 309(j)—
					(A)by striking
			 paragraph (12); and
					(B)in paragraph
			 (15)(C), by striking clause (iv);
					(5)in section 331(b),
			 by striking the last sentence;
				(6)in section 336(e),
			 by amending paragraph (4) to read as follows:
					
						(4)ReportThe Commission shall annually advise the
				Congress on the amounts collected pursuant to the program required by this
				subsection.
						;
				(7)in section 339(c),
			 by striking paragraph (1);
				(8)in section
			 396—
					(A)by striking
			 subsection (i);
					(B)in subsection
			 (k)—
						(i)in
			 paragraph (1), by striking subparagraph (F); and
						(ii)in
			 paragraph (3)(B)(iii), by striking subclause (V);
						(C)in subsection
			 (l)(1)(B), by striking shall be included and all that follows
			 through The audit report; and
					(D)by striking
			 subsection (m);
					(9)in section
			 398(b)(4), by striking the third sentence;
				(10)in section
			 624A(b)(1)—
					(A)by striking
			 Report;
			 regulations and inserting Regulations;
					(B)by striking
			 Within 1 year after and all that follows through on means
			 of assuring and inserting The Commission shall issue such
			 regulations as are necessary to assure; and
					(C)by striking
			 Within 180 days after and all that follows through to
			 assure such compatibility.; and
					(11)in section 713,
			 by striking subsection (a).
				4.Effect on
			 authorityNothing in this Act
			 or the amendments made by this Act shall be construed to expand or contract the
			 authority of the Federal Communications Commission.
		
